Citation Nr: 1453512	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  07-00 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES


1.  Propriety of the rating reduction from 10 percent to zero percent for limitation of flexion as a residual of the Veteran's service-connected left knee injury, effective October 18, 2008.

2.  Entitlement to a disability rating in excess of 10 percent for limitation of flexion as a residual of the Veteran's service-connected left knee injury.

3.  Entitlement to a disability rating in excess of 30 percent for residuals of a left knee injury, other than limitation of flexion, since October 18, 2008.  

4.  Entitlement to a separate rating for symptomatic removal of the semilunar cartilage.

5.  Entitlement to service connection for a low back disability.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to June 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July and November 2006 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2010, the Veteran testified before the Board at the RO.  A transcript of that hearing has been associated with the claims folder.  

The Board notes that the procedural history of this case is a lengthy one, involving multiple actions by the Board and several appeals to and remands from the United States Court of Appeals for Veterans Appeals (Court).  The case was most recently before the Board in October 2013, at which time the Board denied an evaluation in excess of 10 percent for the Veteran's service-connected left knee disability prior to October 18, 2008; granted entitlement to a disability rating of 30 percent, but no higher, for the Veteran's service-connected left knee disability, effective October 18, 2008; and remanded the issue of service connection for a low back disability for further development.

Thereafter, the Veteran filed an appeal to the Court and in June 2014, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision insofar as it denied a rating in excess of 10 percent prior to October 18, 2008, and in excess of 30 percent thereafter, and remand the case, which was granted by the Court that same month.  The basis for the Joint Motion included the Board's failure to address whether the Veteran had a protected rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260 and failure to consider whether the veteran's left knee disability warrants a separate rating under DC 5259.  Given the terms of the joint motion, the Board has recharacterized the issues on appeal as set forth on the title page of this decision in an effort to ensure that all issues involved are adequately addressed and adjudicated.

Regarding the Veteran's claim of service connection for a low back disability, the Board remanded that matter in October 2013 to schedule the Veteran for a VA examination in connection with his claim.  The Veteran was afforded a VA examination in November 2013 and the issue entitlement to service connection for a low back disability was readjudicated and denied via a supplemental statement of the case (SSOC) issued that same month.  The case was thereafter returned to the Board and the issue of entitlement to service connection for a low back disability is also properly before it at this time.

Lastly, the Board notes that during the pendency of the current claims, the Veteran was also granted service connection for osteoarthritis of the right knee, status post meniscectomy, with limitation of extension, by way of a January 2010 rating decision.  The Veteran disagreed with the rating assigned and appealed to the Board.  The issue of entitlement to a rating in excess of 10 percent for the Veteran's osteoarthritis of the right knee, status post meniscectomy, is the subject of a separate decision under a separate docket number.

(The decision below addresses the propriety of rating reduction from 10 percent to zero percent for limitation of flexion as a residual of the Veteran's service-connected left knee injury, effective October 18, 2008.  The remaining issues are addressed in the remand that follows the decision below.)


FINDING OF FACT

At the time of the October 2013 Board decision that, in effect, reduced from 10 percent to zero percent the Veteran's rating pursuant to DC 5260, the Veteran's 10 percent rating under that DC had been in effect for more than 20 years and was protected.


CONCLUSION OF LAW

There was error in the October 2013 Board decision in effect, reduced from 10 percent to zero percent the Veteran's rating under DC 5260 for limitation of flexion as a residual of a left knee disability, which was then protected under the law preserving disability ratings.  38 C.F.R. § 3.951(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the issue of entitlement to an increased rating for the Veteran's service-connected left knee disability has been the subject of several actions both by the Court and the Board.  In its most recent decision, the Board denied entitlement to a rating in excess of 10 percent prior to October 18, 2008, under all potentially applicable DCs pertaining to disabilities of the knee, but determined that a 30 percent rating was warranted as of that date under DC 5261, which pertains specifically to limitation of extension.  In that decision, the Board noted that because the Veteran's left knee disability had been evaluated as at least 10 percent disabling since May 1, 1986, the rated has become protected.  See 38 C.F.R. § 3.951(b) (2014) ("A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes . . . will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.").  The Board then engaged in a discussion of the specific nature of the Veteran's service-connected left knee disability, to include the diagnostic code(s) under which it had been rated, pointing out that in Murray v. Shinseki, the Court stated that after a rating for a particular disability has become protected, VA is required to discuss 38 C.F.R. § 3.951(b) in any subsequent adjudication involving that disability, regardless of the extent of protection afforded by that regulation.  See 24 Vet. App. 420, 424 (2007).  

As previously discussed, in Murray, the Veteran had been service connected for residuals of a left knee injury, evaluated as 10 percent disabling for more than 20 years under 38 C.F.R. § 4.71a, DC 5257.  Thereafter, the Veteran claimed service connection for left knee arthritis and the RO subsequently reclassified his disability as residuals of a left knee injury with arthritis and assigned a 10 percent rating under 38 C.F.R. § 4.71a, DCs 5260 and 5261, pertaining to limitation of flexion and extension.  The RO stated that to award separate ratings for arthritis and residuals of a left knee injury would violate 38 C.F.R. § 4.14's prohibition against pyramiding.  

In reviewing the propriety of what in essence was the Board's affirmance of the RO's action, the Court reversed the Board's finding that the Veteran's 10 percent disability rating under DCs 5260 and 5261 " was 'most appropriate' . . . '[c]onsidering the rating criteria in relation to the relevant evidence of record.'"  In so reversing, the Court concluded that the Veteran's protected disability rating had effectively been reduced to zero percent and that he had been assigned a new, separate 10 percent disability rating.  Id.  The Court found that the reduction from 10 to 0 percent under DC 5257 "violated the provisions of 38 C.F.R. § 3.951(b) that prohibit the reduction of a disability evaluation that has been continuous for 20 or more years."  Id.  Of particular import to the current case, the Court pointed out that in considering the extent of the protection afforded under § 3.951, the question to be answered in Murray was "what were the residuals of the left knee condition for which [the Veteran] was awarded 10 [percent] for those 20 years?".  Id. at 425.  In that regard, the Court noted that the only residual found to have existed at the time of the initial rating was mild laxity of the left knee.  Although it was later determined that the Veteran no longer suffered from left knee laxity, his 10 percent rating under DC 5257 was continued without change in disability, which rating became protected 20 years from the effective date of such rating.  

In its October 2013 decision, the Board noted that the Veteran's left knee disability was initially rated under DC 5257, which pertains to "other impairment of" the knee and provides that the rating under that DC is based on the level of severity of recurrent subluxation or lateral instability, but had thereafter variously been rated as 10 percent disabling under DCs 5010, pertaining to arthritis, 5257, and 5260, pertaining to limitation of flexion.  See 38 C.F.R. § 4.71a, DCs 5010, 5257, 5260.

After evaluating all evidence of record, the Board found that the Veteran did not have a protected rating under DC 5257, despite the fact that the RO had continued to list DC 5257 as the relevant DC under which the Veteran was rated, as it was clearly determined, prior to the point at which a rating under DC 5257 would have become protected, that that DC was not for application in rating the Veteran's residuals of his left knee injury.  The Board pointed out that in a June 1989 decision, the Board had discussed the fact that evidence of instability or subluxation was lacking and that subsequent action by the RO indicated that the Veteran's left knee disability was being rated under DC 5260.  The Board thus determined the instant case to be distinguishable from Murray because a change in DCs was made when it became evident that the residuals of the left knee injury did not include subluxation or instability.  The Board noted that where a rating for a particular disability had been in effect for less than 20 years, it is permissible for the RO to switch DCs to more accurately reflect that nature of the disability, which the Board determined was precisely what was done in the instant case.  See Murray, 24 Vet. App. at 425.  The Board went on to state that although more recent RO decisions suggested that the Veteran's left knee disability had been rated under DC 5257 since August 1989, that was simply not the case.  

Upon review of the joint motion filed with the Court, the Board finds that no assertion of error was raised with regard to the Board's finding that the Veteran was not in receipt of a protected disability rating under DC 5257.  Thus, the Board finds no reason to revisit whether the Veteran had a protected rating under DC 5257, as the evidence clearly demonstrates that the DC under which the Veteran's residuals of left-knee injury were rated was changed to more accurately reflect the nature of his disability prior any rating under 5257 becoming protected.  

Rather, the parties to the joint motion agreed that the Board had erred in not discussing adequately whether the Veteran had a protected rating under DC 5260.  In this regard, the Board notes that in its October 2013 decision, it was determined that a 30 percent rating was warranted as of October 18, 2008, under DC 5261, which pertains to limitation of extension.  Upon review of its previous decision to award the Veteran a 30 percent rating under DC 5261, the Board concludes that its action to do amounted to an impermissible reduction of the Veteran's disability rating under DC 5260 from 10 to 0 percent.  As noted above, in a November 1989 decision, the RO indicated that the Veteran's service-connected residuals of a left knee injury were then being rated in accordance with the criteria set forth in DC 5260.  In a September 2001 rating action, the RO recharacterized the Veteran's disability as "left knee injury, postoperative [times] three with traumatic arthritis" and continued his 10 percent disability under hyphenated DC 5010-5260, which was intended to reflect the presence of arthritis.  The use of hyphenated DC 5010-5260 would indicate that traumatic arthritis under 5010 is the service-connected disorder, which disorder is rated based on a limitation of motion under DC 5260.  Accordingly, the Board finds that the Veteran's service-connected residuals of his left knee injury were being evaluated based on a limitation of flexion since 1989.  The Veteran's 10 percent evaluation in accordance with the criteria set forth in DC 5260 thus became protected in November 2009.  That rating cannot therefore be reduced after November 2009 unless there is a showing of fraud.  See 38 U.S.C.A. § 110 (West 2002); Murray, supra; 38 C.F.R. § 3.951(b) (2014).  

There had been no showing of fraud in this case.  Therefore, the 10 percent rating for residuals of a left knee injury based on limitation of flexion evaluated in accordance with the criteria set forth in DC 5260 is reinstated and restored from October 18, 2008, which is the date that the October 2013 Board decision effectively reduced that rating from 10 to zero percent when it granted an increased evaluation for the Veteran's service-connected left knee disability pursuant to DC 5261.  Given that the Board is reinstating the Veteran's 10 percent rating pursuant to the criteria set forth in DC 5260, the Board need not consider the applicability of 38 C.F.R. § 3.344, as indicated by the parties' joint motion, as there has been no reduction in the Veteran's disability rating.  The Board also notes that VA's General Counsel has issued a precedential opinion holding that where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  Thus, allowing the Veteran to maintain separate ratings under DCs 5260 and 5261 does not violate 38 C.F.R. § 4.14's prohibition against pyramiding.  


ORDER

Restoration of a protected 10 percent rating for limitation of flexion as a residual of the service-connected left knee injury, evaluated under the criteria set forth in DC 5162 and separate from the 30 percent rating awarded under DC 5261, is granted, effective October 18, 2008, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Regarding the issue of entitlement to ratings in excess of 10 percent for limitation of flexion as a residual of the service-connected left knee injury, and in excess of 30 percent for the Veteran's service-connected residuals of a left knee injury, effective from October 18, 2008, the Board notes that a review of the Veteran's CAPRI records maintained in his Virtual VA file shows that the Veteran was afforded a VA knee examination in March 2014, the report of which contains findings relevant to the severity of the Veteran's left knee disability.  There is no indication that the agency of original jurisdiction (AOJ) has considered this evidence in connection with evaluating the Veteran's left knee disability.  (The Board notes that a supplemental statement of the case (SSOC) was issued in June 2014, but it addressed only the issue of whether a rating in excess of 10 percent was warranted for right knee osteoarthritis, which issue is the subject of a separate action, as noted in the introduction).  The Board observes that any pertinent evidence associated with the record after the case has been certified to the Board must be referred the AOJ, unless the Veteran waives initial consideration of the evidence by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2014); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).  As no such waiver has been provided, the matter must be remanded so that the AOJ can consider this evidence in the first instance.

Further, upon review of the examination report, the Board finds that, on remand, the Veteran should be scheduled for another VA examination.  This is so because in the June 2014 joint motion, the parties agreed that the Board failed to consider whether the Veteran was entitled to a separate rating under DC 5259, which provides for a 10 percent rating symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259 (2014).  The parties pointed out that the February 2012 VA examination report reflected that the Veteran had undergone several meniscectomies and that the examiner had indicated that the Veteran experienced frequent episodes of joint pain.  The fact that the Veteran has undergone left meniscal repairs is documented in his VA treatment records.  Notably, however, the 2014 VA examiner indicated that the Veteran has not had any meniscal conditions or surgical procedures for a meniscal condition and thus did not comment on any related symptomatology.

The Board acknowledges that a separate rating is potentially available under DC 5259 so long as the symptoms resulting from the removal of semilunar cartilage are distinct from symptomatology contemplated by the Veteran's other rated disabilities, as compensating the Veteran twice (or more) for the same symptomatology would overcompensate him for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In this regard, the Board notes that the Veteran's 30 percent under DC 5261 is not based on his actual limitation of extension, but rather, that rating takes into account other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59, as it was determined that the Veteran had sustained functional losses as demonstrated by his difficulty walking or standing for prolonged periods, frequent episodes of joint pain, and required regular use of a wheelchair, in its October 2013 decision.  In its October 2013 decision, the Board determined that this evidence weighed in favor of a 30 percent evaluation under DC 5261, with consideration of the factors as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995), as of October 18, 2008.  See October 3, 2013, Board decision at page 14 (citing 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.7, 4.71a, DC 5261).  That portion of the Board's October 2013 decision that granted entitlement to a 30 percent rating, effective from October 18, 2008, under DC 5261 was not disturbed by the Court order granting the parties' joint motion.  Given that the Veteran is already being compensated for certain knee-related symptomatology, the Board finds that before it can assess whether a separate rating is warranted under DC 5259, the Veteran should be afforded an examination that clearly identifies all residuals symptoms resulting from his left-knee meniscectomies.  See 38 C.F.R. § 4.14 (prohibiting "pyramiding," or the issuance of separate evaluations for the same disability or same manifestations of disability under different diagnoses).

Turning to the Veteran's claim of service connection for a low back disability, the Board finds that that matter must also again be remanded due to the AOJ's failure to ensure compliance with the terms of the Board's October 2013 remand instructions.  In its October 2013 remand, the Board discussed why medical opinions obtained in July 2010 and February 2012 were inadequate to rely upon to determine, among other things, whether any current low back disorder was caused or worsened by Veteran's service-connected bilateral knee disabilities.  Specifically, the Board determined that these opinions were not adequate for evaluation purposes as they lacked a supporting rationale, did not fully address the Veteran's claimed theories of entitlement, and were too speculative to rely upon.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that if an examiner concludes that a nonspeculative opinion cannot be offered, he or she must explain the basis for such a conclusion or the basis must otherwise be apparent from the evidence); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (discussing adequacy of medical opinions and stating that to be adequate, an opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that secondary service connection is a two-part issue that involves causation and/or aggravation).  

The matter was therefore returned to the AOJ with instructions to schedule the Veteran a VA examination in connection with his claim of service connection for a low back disability.  The Board directed the examiner to opine as to, among other things, the likelihood that the Veteran's service-connected disabilities of the knees had caused or made chronically worse any currently diagnosed disability of the lumbosacral spine.  The Veteran was afforded a VA examination in November 2013.  A review of the examination request shows that the examiner was requested to offer opinions with regard to both direct and secondary service connection.  A review of the examination report, however, shows that he opined only as the likelihood that the Veteran had a low back disability that was related to a noted in-service injury.  Indeed, under the headings of "[m]edical opinion for secondary service connection" and "[m]edical opinion for aggravation of a nonservice connected condition by a service connected condition," it was stated "[n]ot applicable."  

The Court had made clear that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  The AOJ's failure to secure a remand-compliant VA medical examination and opinion in this case unfortunately necessitates another remand.  Id.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should schedule the Veteran for a VA examination to determine the severity of all current residuals of the Veteran's left knee injury.  (The examination should address ONLY the left knee, as the issue of entitlement to an increased rating for the Veteran's service-connected right knee disability is currently pending before the Board under a separate docket number.)

The examiner should identify all chronic orthopedic manifestations of the Veteran's service-connected left knee disability and include range-of-motion findings.  (This should be done for both flexion and extension.)  All other appropriate tests and studies, to include x-rays if deemed necessary, should be performed and all clinical findings should be reported in detail.  The results of any testing must be included in the examination report.

The examiner should state whether the Veteran's service-connected knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  The examiner should then provide an opinion as to the extent of functional loss due to pain, incoordination, weakness, pain on flare-ups, and fatigability.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  This should be done for both knees and for both loss of extension and loss of flexion.

The examiner should also address separately any residual symptoms due to the Veteran's previous meniscectomies.  The examiner should determine, to the extent possible, whether the Veteran's complained of joint pain is a symptomatic residual of a meniscectomy of if it is related to his arthritis.  If the examiner finds it impossible to separate the residuals symptoms from the Veteran's meniscectomies from symptomatology related to the Veteran's arthritis and painful motion, the examiner should indicate this.

2.  The claims folder, and a copy of this remand, must be provided to and reviewed by the VA clinician who examined the Veteran in November 2013.  The clinician should provide an addendum to that report that includes an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities of the right and left knees either caused or have made chronically worse any currently diagnosed disability of the lumbosacral spine.  (The clinician should provide two opinions in total.)  A reasoned explanation for each of the requested opinions is required that considers such things as whether an altered gait on account of the Veteran's bilateral knee disabilities would cause or worsen any degenerative changes of the spine and includes reference to supporting lay or medical evidence contained in the claims folder, such as evidence showing that the severity of the Veteran's lumbar spine disability has/has not increased since onset, or to known medical principles relied upon in forming any opinion.

(If the November 2013 examiner is no longer available, the claims folder should be forwarded to another VA clinician to provide the requested opinions.  If another examination is required to formulate an opinion, another examination should be scheduled in order for the questions to be answered.  If the matter is referred to another clinician, that clinician should be reminded that merely stating that it is his/her opinion that a condition was not caused or aggravated by the Veteran's bilateral knee disabilities is not sufficient.  An explanation is required that takes into account the record and pertinent medical principles.)

3.  The AOJ should review the examination and addendum opinion reports to ensure that they comply with the terms of this remand and the questions presented in the requests.  The AOJ should ensure that the clinician has provided an opinion as to both causation and aggravation with regard to the Veteran's theory of entitlement to service connection for a low back disability on a secondary basis and that both opinions are supported by an adequate rationale.  The AOJ is reminded that if the clinician merely states that it is his/her opinion that a condition was not caused or aggravated by the Veteran's bilateral knee disabilities, that opinion is not an adequate unless supported by an explanation based on the record and pertinent medical principles.  The AOJ should also ensure that the clinician who conducts the examination of the Veteran's left knee discusses specifically the residuals symptoms of the Veteran's left knee meniscectomies.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the following issues de novo, based upon consideration of all evidence associated with the record since the last supplemental statement of the case (SSOC):  (1) entitlement to a disability rating in excess of 10 percent for limitation of flexion as a residual of the Veteran's service-connected left knee injury; (2) entitlement to a disability rating in excess of 30 percent for residuals of a left knee injury, other than limitation of flexion, since October 18, 2008; (3) entitlement to a separate rating for symptomatic removal of the semilunar cartilage; and (4) entitlement to service connection for a low back, to include as secondary to a service-connected knee disabilities.  

As part of its readjudication of the Veteran's left-knee ratings, the AOJ should review all prior actions pertinent to rating the Veteran's left knee disabilities and ensure that the codesheet reflects accurately the DCs under which the Veteran's initial left knee disability has been rated since he was first granted service connection in June 1985.  As indicated in this decision, as well as the Board's October 2013 decision, the DC under which the Veteran's left knee disability was rated was changed from DC 5257 to DC 5260 in November 1989.  It was thereafter changed to DC 5010-5260 to reflect the presence of arthritis.  This should be clarified on the codesheet reinstating the Veteran's protected 10 percent rating under the criteria set forth in DC 5260, effective from October 18, 2008, which rating is separate from the Veteran's 30 percent rating based on limitation of extension, which was awarded by the Board in October 2013.

If a benefit sought is not granted, the Veteran should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


